          Case 1:20-cv-11889-MLW Document 18 Filed 10/29/20 Page 1 of 4



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

                                                                    Case No. 20 – 11889


 DR. SHIVA AYYADURAI,
   The Plaintiff,

 v.

 WILLIAM FRANCIS GALVIN, in his official capacity as the
 Secretary of the Commonwealth of Massachusetts,
    The Defendant.




                                          AFFIDAVIT

        In response to Judge Wolf’s October 29, 2020 Order (#17), Plaintiff respectfully submits

this affidavit.

        Plaintiff hired Daniel Casieri (BBO# 697693) to write the complaint, the motion for a

TRO, and to perfect service upon the Defendant.

        Casieri represented to the Plaintiff that he had a telephone call on Wednesday, October

21, 2020, with Defendant’s counsel at the AGO, Adam Hornstine, and followed that, the next

day with a conference via Zoom that took place between 2pm and 3pm, during which AAG

Hornstine had agreed to accept service and process verbally on the phone call given the time

constraints in an emergency motion. Casieri further represented to Plaintiff that he had conferred

with AAG Hornstine specifically regarding the motion for a TRO and that AAG Hornstine had

informed him that the Defendant would robustly oppose the motion citing a Supreme Court case,

Lionel Bradford v. Michigan from 1969; further, Casieri represented to Plaintiff that AAG
         Case 1:20-cv-11889-MLW Document 18 Filed 10/29/20 Page 2 of 4



Hornstine would oppose the whole complaint on the basis of Eleventh Amendment immunity,

which AAG Hornstine now has.

       In addition, after Plaintiff discharged Casieri and opted to continue pro se by filing the

delayed response to Judge Wolf’s October 20, 2020, Order, Plaintiff spoke on the telephone

himself with AAG Hornstine on October 27, 2020, to inform him that he was now pro se and

that he had prepared a supplemental memorandum for filing that day. AAG Hornstine informed

Plaintiff that he was representing Defendant in this matter and was aware of the pleadings.

Plaintiff emailed him a copy of the supplemental memorandum, then again emailed him a copy

of the Judge’s Order later that day, followed by sending him a hard copy of the Order via

overnight Express Mail.

       Plaintiff has endeavored to also obtain an affidavit from former counsel Casieri to

memorialize the acceptance of service and his conferrals with AAG Hornstine. This is awaited.

       Screenshot of a text message from Casieri documenting his upcoming phone conference

with Hornstine between 2pm to 3pm is imcluded. Casieri represented to Plaintiff that the call was

to be via Zoom.



       Respectfully submitted under the pains and penalties of perjury,

       October 29, 2020.
                                                     /s/ Dr.Shiva Ayyadurai
                                                     Plaintiff, pro se
                                                     Dr. Shiva Ayyadurai
                                                     701 Concord Ave,
                                                     Cambridge, MA 02138
                                                     Email: vashiva@vashiva.com
                                                     Phone: 617-631-6874
         Case 1:20-cv-11889-MLW Document 18 Filed 10/29/20 Page 3 of 4




                               CERTIFICATE OF SERVICE

        I certify that this document, filed via ECF in order to arrive by 4:30PM today, was sent
electronically by email to opposing counsel Adam Hornstine Esq. at the Massachusetts Office of
the Attorney General.

       October 29, 2020

                                                    /s/ Dr.Shiva Ayyadurai
                                                    Plaintiff, pro se
                                                    Dr. Shiva Ayyadurai
                                                    701 Concord Ave,
                                                    Cambridge, MA 02138
                                                    Email: vashiva@vashiva.com
                                                    Phone: 617-631-6874
Case 1:20-cv-11889-MLW Document 18 Filed 10/29/20 Page 4 of 4



                          EXHIBIT
